Fourth Court of Appeals
                                  San Antonio, Texas
                                       February 15, 2022

                                     No. 04-21-00544-CV

                           IN THE INTEREST OF B.C.S., a Child,

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020-PA-01057
                       Honorable Linda A. Rodriguez, Judge Presiding


                                        ORDER
        This is an accelerated appeal of the trial court’s order terminating appellant’s parental
rights. The disposition of this appeal is governed by the standards set forth in Rule 6.2 of the
Texas Rules of Judicial Administration. TEX. R. JUD. ADMIN. 6.2. Accordingly, this appeal is
required to be brought to final disposition within 180 days of the date the notice of appeal is
filed. Id.

        Appellant’s brief was originally due to be filed on January 19, 2022. After neither the
brief nor a motion for extension of time to file the brief was filed, we ordered that appellant’s
brief must be filed by February 11, 2022. On February 11, 2022, appellant filed a motion for
extension of time to file the brief, asserting that counsel for appellant has filed a motion to
withdraw and appellant’s substitute counsel will need additional time to prepare and file the
brief. Therefore, we ORDER that appellant’s brief must be filed no later than March 2, 2022.
Given the time constraints governing the disposition of this appeal, no further extensions of
time will be allowed.



                                                    _________________________________
                                                    Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 15th day of February, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court